Citation Nr: 0123468	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from September 1988 
to December 1991.  He served in southwest Asia during the 
Persian Gulf War (Gulf War) from January 1991 to June 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating action 
in which the RO, in effect, denied service connection for the 
following: (1) recurrent acute prostatitis; (2) urination and 
prostate problems as manifestations of an undiagnosed 
illness; (3) hiatal hernia with gastroesophageal reflux, 
esophagitis, and duodenitis; (4) heartburn and stomach 
problems as manifestations of an undiagnosed illness; (5) 
seborrheic dermatitis; (6) skin problems as a manifestation 
of an undiagnosed illness; (7) headaches as a manifestation 
of an undiagnosed illness; (8) memory loss as a manifestation 
of an undiagnosed illness; (9) chronic fatigue syndrome; (10) 
joint pains and fatigue as manifestations of an undiagnosed 
illness; (11) restrictive airway disease; and (12) breathing 
problems as a manifestation of an undiagnosed illness.  The 
veteran appealed and a Statement of the Case (SOC) was issued 
covering the aforementioned issues.  In his March 1998 
substantive appeal to the Board (Form 9), the veteran 
specifically indicated that he wished to continue his appeal 
for issues involving fatigue, a skin disorder, headaches, 
memory loss, breathing problems, and stomach problems.  The 
veteran did not indicate that he wished to continue his 
appeal with respect to his urinary symptoms.  However, at the 
September 1998 Board hearing, the veteran and his 
representative indicated that the claim(s) involving urinary 
and prostate problems were being appealed and testimony was 
offered on these issues.  As such, the Board found that the 
issue(s) of entitlement to service connection for prostatitis 
and entitlement to service connection for urination and 
prostate problems as manifestations of an undiagnosed illness 
were properly before the Board for appellate consideration.  
In a June 1999 decision, the Board denied service connection 
for a prostate disorder, a 



gastrointestinal disorder, a skin disorder, and a respiratory 
disorder, each on a direct basis, and as a manifestation of 
an undiagnosed illness.

The issues of entitlement to service connection for chronic 
fatigue syndrome on a direct basis, and for fatigue, joint 
pain, headaches, and memory loss as manifestations of an 
undiagnosed illness, were remanded for further evidentiary 
development.

In an August 1999 rating decision, the RO granted an 
increased 20 percent rating for the veteran's service-
connected lumbosacral strain, effective September 21, 1998.

Thereafter, in a December 2000 rating decision, the RO 
granted service connection for fatigue, joint pain and 
headaches as manifestations of an undiagnosed illness, rated 
20 percent disabling, and memory loss as a manifestation of 
an undiagnosed illness, rated 50 percent disabling.  The 
denial of service connection for chronic fatigue syndrome on 
a direct basis was confirmed and that issue is now back 
before the Board for further appellate consideration.


FINDING OF FACT

The veteran does not currently have chronic fatigue syndrome 
as defined by VA regulation.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); Veterans 


Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 4.88a (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was afforded a VA 
examination to evaluate and ascertain the etiology of his 
complaints of fatigue.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).

As explained below, we find that the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome must be denied for the reason that the veteran does 
not currently meet the regulatory criteria used for 
demonstrating the existence of that disability.  The Board 
notes that the veteran is required to present medical 
evidence of a current disability as a first step in 
establishing service connection.

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses involving fatigue.

In this case, the evidence at the time of the June 1999 Board 
remand included post-service VA outpatient treatment records 
which included treatment for complaints of fatigue, weakness 
and headaches.  There were references in the claims folder to 
the veteran having been diagnosed with chronic fatigue 
syndrome, but there was no evidence of a diagnosis which met 
the criteria set forth in 38 C.F.R. § 4.88a.  There 

were also indications that the veteran had been diagnosed 
with fatigue of unknown etiology.

Specifically, it is noted that a diagnosis of chronic fatigue 
syndrome under the provisions of 38 C.F.R. § 4.88a requires 
the (1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition; (ii) low grade fever; (iii) nonexudative 
pharyngitis; (iv) palpable or tender cervical or axillary 
lymph nodes; (v) generalized muscle aches or weakness; (vi) 
fatigue lasting 24 hours or longer after exercise; (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state); (viii) migratory 
joint pains; (ix) neuropsychologic symptoms; (x) sleep 
disturbance.  See 38 C.F.R. § 4.88a.

The case was remanded, in part, in order to afford the 
veteran a comprehensive VA examination to determine whether 
he met the criteria for chronic fatigue syndrome as set forth 
in 38 C.F.R. § 4.88a.

On VA examination for chronic fatigue in September 1999, the 
veteran complained of fatigue.  He reported having multiple 
aches and pains in his joints after coming back from the Gulf 
War; he felt like he had the flu, but did not experience any 
congestion and denied fever.  He reported reducing his 
physical activity.  He also indicated that he had experienced 
headaches and joint pain.  The VA examiner noted that, 
following a review of the clinical records, the veteran did 
not meet the criteria outlined for chronic fatigue syndrome.

As noted above, the December 2000 rating decision granted 
service connection for fatigue, headaches and joint pains due 
to undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  A 20 percent disability rating was assigned by 
analogy to Diagnostic Code 7911, effective July 16, 1996.


Because the medical evidence of record reflects no current 
diagnosis of chronic fatigue syndrome, as it is defined in 
38 C.F.R. § 4.88a, and inasmuch as the 
veteran's symptom of fatigue has been service-connected and 
evaluated as a manifestation of an undiagnosed illness under 
38 C.F.R. § 3.317, the veteran's claim of entitlement to 
service connection for chronic fatigue syndrome on a direct 
basis must be denied.


ORDER

Service connection for chronic fatigue syndrome is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

